                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODNEY C. BRADLEY,                  :
    Plaintiff,                      :
                                    :
      v.                            :     CIVIL ACTION NO. 20-CV-1016
                                    :
PHILA. POLICE DEPT,, et al.,        :
     Defendants.                    :


RODNEY C. BRADLEY,                  :
    Plaintiff,                      :
                                    :
      v.                            :     CIVIL ACTION NO. 20-CV-1017
                                    :
CITY OF PHILADELPHIA, et al.,       :
     Defendants.                    :


RODNEY C. BRADLEY,                  :
    Plaintiff,                      :
                                    :
      v.                            :     CIVIL ACTION NO. 20-CV-1019
                                    :
PHILA. POLICE DEPT.,                :
      Defendant.                    :
______________________________________________________________________________

RODNEY C. BRADLEY,                  :
    Plaintiff,                      :
                                    :
      v.                            :     CIVIL ACTION NO. 20-CV-1020
                                    :
DIST. COUNCIL #47,                  :
      Defendant.                    :
                                             ORDER

       AND NOW, this 24th day of March, 2020, upon consideration of Plaintiff Rodney C.

Bradley’s Motions to Proceed In Forma Pauperis (ECF Nos. 1), Complaints (ECF Nos. 2), and

Letter requests for counsel filed in the above cases, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915

in Civil Action Numbers 20-1016, 20-1017, 20-1019, and 20-1020.

       2.      The Complaints in these cases are DEEMED filed.

       3.      The Complaints in these cases are all DISMISSED for the reasons in the Court’s

accompanying Memorandum as follows:

               a. Bradley’s claims against the Philadelphia Police Department and the

                   Philadelphia District Attorney’s Office are DISMISSED WITH

                   PREJUDICE;

               b. Bradley’s remaining claims are DISMISSED WITHOUT PREJUDICE to

                   Bradley filing a consolidated amended complaint in Civil Action Number 20-

                   1016 only.

       4.      Bradley may file a consolidated amended complaint within thirty (30) days of the

date of this Order. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint, shall

state the basis for Bradley’s claims against each defendant, and shall be filed in Civil Action

Number 20-1016. Bradley shall no file amended complaints in Civil Action Numbers 20-1017,

20-1019, and 20-1020. If Bradley files an amended complaint in 20-1016, the amended

complaint shall be a complete document that does not rely on his prior complaints or other

papers filed in these cases to state a claim. When drafting his amended complaint, Bradley
should be mindful of the Court’s reasons for dismissing the claims in his initial Complaints as

explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

       5.      Bradley may use the standard form for filing a civil rights action available on the

Court’s website, available here https://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf,

to file his amended complaint if he chooses to do so. Bradley is reminded to write the civil

action number, 20-1016 on his amended complaint.

       6.      The Clerk of Court shall CLOSE Civil Action Numbers 20-1017, 20-1019, and

20-1020.

       7.      If Bradley fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice for failure to prosecute.

                                             BY THE COURT:

                                                             s/ Michael M. Baylson

                                             MICHAEL M. BAYLSON, J.
